

116 HR 567 : Trans-Sahara Counterterrorism Partnership Program Act of 2021
U.S. House of Representatives
2021-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 567IN THE SENATE OF THE UNITED STATESJuly 12, 2021 Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo establish an interagency program to assist countries in North and West Africa to improve immediate and long-term capabilities to counter terrorist threats, and for other purposes.1.Short titleThis Act may be cited as the Trans-Sahara Counterterrorism Partnership Program Act of 2021.2.Sense of CongressIt is the sense of Congress that—(1)terrorist and violent extremist organizations, such as Al Qaeda in the Islamic Maghreb, Boko Haram, the Islamic State of West Africa, and other affiliated groups, have killed tens of thousands of innocent civilians, displaced populations, destabilized local and national governments, and caused mass human suffering in the affected communities;(2)poor governance, political and economic marginalization, and lack of accountability for human rights abuses by security forces are drivers of extremism;(3)it is in the national security interest of the United States to combat the spread of terrorism and violent extremism and build the capacity of partner countries to combat these threats in Africa;(4)terrorist and violent extremist organizations exploit vulnerable and marginalized communities suffering from poverty, lack of economic opportunity (particularly among youth populations), corruption, and weak governance; and(5)a comprehensive, coordinated interagency approach is needed to develop an effective strategy to address the security challenges in the Sahel-Maghreb, appropriately allocate resources, de-conflict programs, and maximize the effectiveness of United States defense, diplomatic, and development capabilities. 3.Statement of policyIt is the policy of the United States to assist countries in North and West Africa, and other allies and partners active in those regions, in combating terrorism and violent extremism through a coordinated interagency approach with a consistent strategy that appropriately balances security activities with diplomatic and development efforts to address the political, socioeconomic, governance, and development challenges in North and West Africa that contribute to terrorism and violent extremism.4.Trans-Sahara Counterterrorism Partnership Program(a)Trans-Sahara Counterterrorism Partnership Program(1)EstablishmentThe Secretary of State, in consultation with the Secretary of Defense and the Administrator of the United States Agency for International Development, shall establish a partnership program, to be known as the Trans-Sahara Counterterrorism Partnership (TSCTP) Program to coordinate all programs, projects, and activities of the United States Government in countries in North and West Africa that are conducted for any of the following purposes:(A)To improve governance and the capacities of countries in North and West Africa to deliver basic services, particularly with at-risk communities, as a means of countering terrorism and violent extremism by enhancing state legitimacy and authority and countering corruption.(B)To address the factors that make people and communities vulnerable to recruitment by terrorist and violent extremist organizations, including economic vulnerability and mistrust of government and government security forces, through activities such as—(i)supporting strategies that increase youth employment opportunities; (ii)promoting girls' education and women’s political participation; (iii)strengthening local governance and civil society capacity;(iv)improving government transparency and accountability; (v)fighting corruption; (vi)improving access to economic opportunities; and(vii)other development activities necessary to support community resilience.(C)To strengthen the rule of law in such countries, including by enhancing the capability of the judicial institutions to independently, transparently, and credibly deter, investigate, and prosecute acts of terrorism and violent extremism.(D)To improve the ability of military and law enforcement entities in partner countries to detect, disrupt, respond to, and prosecute violent extremist and terrorist activity while respecting human rights, and to cooperate with the United States and other partner countries on counterterrorism and counter-extremism efforts.(E)To enhance the border security capacity of partner countries, including the ability to monitor, detain, and interdict terrorists.(F)To identify, monitor, disrupt, and counter the human capital and financing pipelines of terrorism.(G)To support the free expression and operations of independent, local-language media, particularly in rural areas, while countering the media operations and recruitment propaganda of terrorist and violent extremist organizations. (2)Assistance frameworkActivities carried out under the TSCTP Program shall—(A)be carried out in countries where the Secretary of State, in consultation with the Secretary of Defense and the Administrator of the United States Agency for International Development, determines that there is an adequate level of partner country commitment, and has considered partner country needs, absorptive capacity, sustainment capacity, and efforts of other donors in the sector;(B)have clearly defined outcomes;(C)be closely coordinated among United States diplomatic and development missions, United States Africa Command, and relevant participating departments and agencies;(D)have specific plans with robust indicators to regularly monitor and evaluate outcomes and impact;(E)complement and enhance efforts to promote democratic governance, the rule of law, human rights, and economic growth;(F)in the case of train and equip programs, complement longer-term security sector institution-building; and(G)have mechanisms in place to track resources and routinely monitor and evaluate the efficacy of relevant programs. (3)ConsultationIn coordinating activities through the TSCTP Program, the Secretary of State shall also establish a coordination mechanism that ensures periodic consultation with, as appropriate, the Director of National Intelligence, the Secretary of the Treasury, the Attorney General, the Chief Executive Officer of the United States Agency for Global Media (formerly known as the Broadcasting Board of Governors), and the heads of other relevant Federal departments and agencies, as determined by the President.(4)Congressional notificationNot later than 15 days before obligating amounts for an activity of the TSCTP Program pursuant to paragraph (1), the Secretary of State shall submit a notification to the appropriate congressional committees, in accordance with the requirements of section 634A of the Foreign Assistance Act of 1961 (22 U.S.C. 2394–1), that includes the following:(A)The foreign country and entity, as applicable, whose capabilities are to be enhanced in accordance with the purposes specified in paragraph (1).(B)The amount, type, and purpose of support to be provided.(C)An assessment of the capacity of the foreign country to effectively implement, benefit from, or utilize the assistance to be provided for the intended purpose.(D)The anticipated implementation timeline for the activity.(E)As applicable, a description of the plans to sustain any military or security equipment provided beyond the completion date of such activity, and the estimated cost and source of funds to support such sustainment.(b)International coordinationEfforts carried out under this section shall take into account partner country counterterrorism, counter-extremism, and development strategies and, to the extent practicable, shall be aligned with such strategies. Such efforts shall be coordinated with counterterrorism and counter-extremism activities and programs in the areas of defense, diplomacy, and development carried out by other like-minded donors and international organizations in the relevant country. (c)StrategiesNot later than 270 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense and the Administrator of the United States Agency for International Development and other relevant Federal Government agencies, shall submit to the appropriate congressional committees the following strategies:(1)A comprehensive five-year strategy for the Sahel-MaghrebA comprehensive five-year strategy for the Sahel-Maghreb, including details related to whole-of-government efforts in the areas of defense, diplomacy, and development to advance the national security, economic, and humanitarian interests of the United States, including—(A)efforts to ensure coordination with multilateral and bilateral partners, such as the Joint Force of the Group of Five of the Sahel, and with other relevant assistance frameworks;(B)a public diplomacy strategy and actions to ensure that populations in the Sahel-Maghreb are aware of the development activities of the United States Government, especially in countries with a significant Department of Defense presence or engagement through train and equip programs;(C)activities aimed at supporting democratic institutions and countering violent extremism with measurable goals and transparent benchmarks;(D)plans to help each partner country address humanitarian and development needs and to help prevent, respond to, and mitigate intercommunal violence;(E)a comprehensive plan to support security sector reform in each partner country that includes a detailed section on programs and activities being undertaken by relevant stakeholders and other international actors operating in the sector and that incorporates as appropriate any lessons learned from previous initiatives to improve security sector governance; and(F)a specific strategy for Mali that includes plans for sustained, high-level diplomatic engagement with stakeholders, including countries in Europe and the Middle East with interests in the Sahel-Maghreb, regional governments, relevant multilateral organizations, signatory groups of the 2015 Agreement for Peace and Reconciliation in Mali, and civil society actors.(2)A comprehensive five-year strategy for TSCTP Program counterterrorism effortsA comprehensive five-year strategy for the TSCTP Program that includes—(A)a clear statement of the objectives of United States counterterrorism efforts in North and West Africa with respect to the use of all forms of United States assistance to combat terrorism and counter violent extremism, including efforts to build military and civilian law enforcement capacity, strengthen the rule of law, promote responsive and accountable governance, and address the root causes of terrorism and violent extremism;(B)a plan for coordinating programs through the TSCTP Program pursuant to subsection (a)(1), including an identification of which agency or bureau of the Department of State, as applicable, will be responsible for leading, coordinating, and conducting monitoring and evaluation for each such program, and the process for enabling the leading agency or bureau to establish standards, compel partners to adhere to those standards, and report results;(C)a plan to monitor, evaluate, and share data and learning about the TSCTP Program that includes quantifiable baselines, targets, and results in accordance with monitoring and evaluation provisions of sections 3 and 4 of the Foreign Aid Transparency and Accountability Act of 2016 (Public Law 114–191); and(D)a plan for ensuring coordination and compliance with related requirements in United States law, including the Global Fragility Act of 2019 (title V of division J of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94)). (3)ConsultationNot later than 90 days after the date of the enactment of this Act, the Department of State shall consult with appropriate congressional committees on progress made towards developing the strategies required in paragraphs (1) and (2).(d)Supporting material in annual budget requestThe Secretary of State shall include in the budget materials submitted to Congress in support of the President’s annual budget request (submitted to Congress pursuant to section 1105 of title 31, United States Code) for each fiscal year beginning after the date of the enactment of this Act, and annually thereafter for five years, a description of the requirements, activities, and planned allocation of amounts requested by the TSCTP Program. This requirement does not apply to activities of the Department of Defense conducted pursuant to authorities under title 10, United States Code.(e)Monitoring and evaluation of programs and activitiesNot later than one year after the date of the enactment of this Act, and annually thereafter for five years, the Secretary of State, in consultation with the Secretary of Defense and the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a report that describes—(1)the progress made in meeting the objectives of the strategies required under paragraphs (1) and (2) of subsection (c), including any lessons learned in carrying out TSCTP Program activities and any recommendations for improving such programs and activities;(2)the efforts taken to coordinate, de-conflict, and streamline TSCTP Program activities to maximize resource effectiveness;(3)the extent to which each partner country has demonstrated the ability to absorb the equipment or training provided in the previous year under the TSCTP Program, and where applicable, the ability to maintain and appropriately utilize such equipment;(4)the extent to which each partner country is investing its own resources to advance the goals described in subsection (a)(1) or is demonstrating a commitment and willingness to cooperate with the United States to advance such goals;(5)the actions taken by the government of each partner country receiving assistance under the TSCTP Program to combat corruption, improve transparency and accountability, and promote other forms of democratic governance; (6)the assistance provided in each of the three preceding fiscal years under this program, broken down by partner country, to include the type, statutory authorization, and purpose of all United States security assistance provided to the country pursuant to authorities under title 10, United States Code, the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), or any other train and equip authorities of the Department of Defense; and(7)any changes or updates to the Comprehensive Five-Year Strategy for the TSCTP Program required under paragraph (2) of subsection (c) necessitated by the findings in this annual report.(f)Reporting requirement related to audit of Bureau of African Affairs monitoring and coordination of the Trans-Sahara Counterterrorism Partnership ProgramNot later than 90 days after the date of the enactment of this Act, and every 120 days thereafter until all 13 recommendations in the September 2020 Department of State Office of Inspector General audit entitled Audit of the Department of State Bureau of African Affairs Monitoring and Coordination of the Trans-Sahara Counterterrorism Partnership Program (AUD–MERO–20–42) are closed or until the date that is three years after the date of the enactment of this Act, whichever is earlier, the Secretary of State shall submit to the appropriate congressional committees a report that identifies— (1)which of the 13 recommendations in AUD–MERO–20–42 have not been closed;(2)a description of progress made since the last report toward closing each recommendation identified under paragraph (1);(3)additional resources needed, including assessment of staffing capacity, if any, to complete action required to close each recommendation identified under paragraph (1); and(4)the anticipated timeline for completion of action required to close each recommendation identified under paragraph (1), including application of all recommendations into all existing security assistance programs managed by the Department of State under the TSCTP Program.(g)Program administrationNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall report to Congress plans for conducting a written review of a representative sample of each of the security assistance programs administered by the Bureau of African Affairs to identify potential waste, fraud, abuse, inefficiencies, or deficiencies. The review shall include an analysis of staff capacity, including human resource needs, available resources, procedural guidance, and monitoring and evaluation processes to ensure the Bureau of African Affairs is managing programs efficiently and effectively.(h)FormThe strategies required under paragraphs (1) and (2) of subsection (c) and the reports required under subsections (e), (f), and (g) shall be submitted in unclassified form but may include a classified annex.(i)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.Passed the House of Representatives June 29, 2021.Cheryl L. Johnson,Clerk